Citation Nr: 1336660	
Decision Date: 11/12/13    Archive Date: 11/22/13

DOCKET NO.  10-35 541	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for fatigue, to include as due to an undiagnosed illness.

2.  Entitlement to service connection for sleep disturbance, to include as due to an undiagnosed illness.

3.  Entitlement to service connection for muscle pain, to include as due to an undiagnosed illness.

4.  Entitlement to service connection for migraines, to include as due to an undiagnosed illness.

5.  Entitlement to service connection for joint pain, to include as due to an undiagnosed illness.

6.  Entitlement to service connection for a skin disability, to include as due to an undiagnosed illness.

7.  Whether a December 2008 rating decision, which denied service connection for fatigue, was clearly and unmistakably erroneous (CUE).

8.  Whether a December 2008 rating decision, which denied service connection for sleep disturbance, was clearly and unmistakably erroneous (CUE).

9.  Whether a December 2008 rating decision, which denied service connection for muscle pain, was clearly and unmistakably erroneous (CUE).

10.  Whether a December 2008 rating decision, which denied service connection for migraines, was clearly and unmistakably erroneous (CUE).

11.  Whether a December 2008 rating decision, which denied service connection for joint pain, was clearly and unmistakably erroneous (CUE).


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

G. Slovick, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1987 to November 1991.  

These matters are before the Board of Veterans' Appeals (Board) on appeal of rating decisions in December 2008 (service connection claims) and in May 2009 (CUE claims) of the Department of Veterans Affairs (VA) Regional Offices (ROs) in San Diego, California, and Seattle, Washington, respectively.  

The appeal has since been transferred to the RO in Portland, Oregon.  

The Veteran testified before the undersigned Veterans Law Judge at an April 2013 videoconference Board hearing.  A transcript of that hearing is of record.

Some explanation of the procedural history is warranted: in January 2005, the service connection claims remanded here were considered and denied by the Portland, Oregon RO.  The Veteran's service treatment records were not available for review by the RO at that time.

In March 2005, the Veteran's service treatment records were incorporated with the Veteran's claim file.

The Veteran submitted a VA-9 form appealing the January 2005 rating decision; however, the appeal was untimely.  A July 2008 deferred rating decision demonstrates that the substantive appeal was interpreted as a "request to reopen" the issues appealed.

A December 2008 rating decision by the San Diego, California, RO confirmed and continued the January 2005 Portland, Oregon service connection denials.  

In response to the December 2008 rating decision, in January 2009 correspondence, the Veteran asserted that there was clear and unmistakable error in the December 2008 rating decision.  

In a May 2009 rating decision, the RO in Seattle, Washington, found no clear and unmistakable error in the December 2008 rating decision.  In July 2009, the Veteran submitted a notice of disagreement with the May 2009 rating decision.

In a June 2010 deferred rating decision, the RO stated that the Veteran's January 2009 correspondence should have been interpreted as a claim for reconsideration, in addition to the Veteran's claim for clear and unmistakable error.  

Notwithstanding, in an August 2010 correspondence, the Portland, Oregon, RO sent the Veteran a letter noting that the January 2005 rating decision was final and that new and material evidence was necessary to reopen the service connection claims.

In a December 2010 rating decision, the Portland, Oregon RO declined to reopen the service connection issues on appeal because new and material evidence had not been submitted.  This was confirmed in a November 2012 supplemental statement of the case. 

Having examined the claim file, to include the convoluted procedural history described above, the Board determines that two types of issues are before it:  service connection claims which were originally denied in January 2005; and CUE claims, based upon the December 2008 rating decision.  

Failure to timely perfect an appeal of a rating decision generally renders that decision final.  Under most circumstances, new and material evidence would be required to reopen the issues denied in the January 2005 rating decision.  However, there are exceptions to this rule.

If, at any time after it issues a decision on a claim, VA receives or associates with the claim file relevant official service department records that existed and had not been associated with the claim file when VA first decided the claim, the claim must be reconsidered.

In March 2005, two months after the original January 2005 rating decision, the Veteran's service treatment records were located and associated with the claim file.  

The service treatment records demonstrate complaints of fatigue and muscle and joint pain.  Service treatment records additionally include a March 1991 administrative note stating that, in February 1991, the Veteran participated in an operation in proximity to Bergon Oil Field where he was exposed to smoke and oil droplets from oil fires.

Reconsideration of the service connection claims is clearly warranted under 38 C.F.R. § 3.156(c) as relevant service department records were associated with the claim file after the January 2005 rating decision.

The issues have been re-characterized in order to comport with the evidence of record; including the addition of the Veteran's service treatment records following a January 2005 rating decision.

The service connection claims, other than the issue of service connection for a skin disorder, and issues concerning CUE in the December 2008 rating decision are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

During his April 2013 Board hearing, the Veteran withdrew his appeal to reopen a claim for service connection for a skin disability.


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal of entitlement to service connection for a skin disability have been met.  38 U.S.C.A. §§ 7105(a), 7108 (West 2002); 38 C.F.R. §§ 20.200, 20.202, 20.204 (2012).





REASONS AND BASES FOR FINDING AND CONCLUSION

At his April 2013 Board hearing, the Veteran stated that he wished to withdraw the issue of entitlement to service connection for a skin disability. 

A substantive appeal may be withdrawn on the record at a hearing at any time before the Board promulgates a decision.  38 C.F.R. §§ 20.202, 20.204(b). 

As the Veteran has withdrawn the aforementioned appeal in accordance with 38 C.F.R. § 20.204, the Board no longer has appellate jurisdiction and can take no further action on this matter. 


ORDER

The appeal for service connection for a skin disability is dismissed.


REMAND

Reconsideration of the service connection issues on their merits is warranted in accordance with 38 C.F.R. § 3.156 (c).  Prior to such reconsideration, however, further development is necessary.  

During his April 2013 videoconference hearing, the Veteran asserted that his symptoms were due an undiagnosed illness, related to his service during the Gulf War.  He further noted that he wanted to undergo a Gulf War VA examination.  

Of note, the Veteran was afforded Gulf  War VA examinations in November 2003 and January 2009.  He was also afforded VA examinations for disorders of the joints and migraine headaches.  However, service treatment records were not available to the November 2003 VA examiners; and the January 2009 VA examiner considered each claimed service connection disability individually, but did not consider any of them in combination with the others.  Accordingly, re-examination is warranted.

The resolution of the Veteran's claims for service connection could have an effect upon the Veteran's claims for CUE.  Thus, a Board determination on the CUE claims is not warranted until development and adjudication of the service connection claims is completed.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  

The Board takes no position on the possibility of CUE in the 2005 rating decision as such was not raised by the Veteran.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for the appropriate VA examinations to determine the nature and etiology of any fatigue, sleep disturbance, muscle pain, migraines and /or joint pain.  

The claim file must be reviewed in conjunction with all examinations, to include electronic records maintained in the Virtual VA system, CAPRI, VBMS and AMIE.  If any examiner does not have access to any of these files, any treatment records contained therein must be printed and associated with the paper claim file so they can be available to the examiner for review, if not otherwise available to the examiner(s).

The examiners must accept as fact that the Veteran was exposed to smoke and chemicals from oil well fires during service.  

The examiners must opine as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's fatigue, sleep disturbance, muscle pain, migraines and /or joint pain is/are related to his service, to include as due to exposure in the Southwest Asia theater of operations.

A full and complete rationale for any opinion expressed is required.  If an examiner determines that a requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training). 

2.  Thereafter, readjudicate the claims.  If any benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


